Wade, J.
1. There was no error in admitting the testimony to the effect that the defendant served a sentence on the chain-gang at a time stated, which was admitted for the sole purpose of establishing his whereabouts at the time the alleged crime was committed, and tended to rebut the statement of the defendant as to his presence in the chain-gang, away from the place of the crime, at the time the crime was committed.
2. There is no merit in the exception to the charge of the court touching the weight and credit to be given to the statement made by the defendant to the jury.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.